Citation Nr: 0104495	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of a 70 percent rating for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating greater than 40 percent for a 
herniated disc at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the veteran's claim of 
entitlement to a rating greater than 40 percent for a 
herniated disc at L5-S1 was denied, and entitlement to 
service connection for PTSD was granted, with a 70 percent 
rating assigned for the periods when the veteran was not 
hospitalized.  The veteran subsequently perfected appeals of 
these decisions disagreeing with the assigned rating for his 
PTSD.  In November 2000, a hearing on these claims was held 
in Philadelphia, Pennsylvania, before the undersigned.  The 
veteran has also filed a notice of disagreement with a RO 
denial of service connection for a skin disorder.  That 
matter is addressed in a remand which follows this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's PTSD is manifested by nightmares, intrusive 
thoughts, difficulty sleeping, irritability, avoidance of 
crowds, severe startle response, distressed affect, isolation 
from others, and an inability to work due to the severity of 
the symptoms.

3.  The veteran's herniated disc at L5-S1 is manifested by 
weak right foot dorsiflexion, limitation of motion due to 
pain, absent ankle jerk on the left, a depressed right knee 
jerk, downward plantar responses, and pain on straight leg 
raising; it necessitates his use of a cane and a lumbar 
brace. 




CONCLUSIONS OF LAW

1.  A 100 percent rating is warranted for PTSD.  38 U.S.C.A. 
§ 1155 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  A 60 percent rating is warranted for a herniated disc at 
L5-S1.  38 U.S.C.A. § 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000(VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist, itself, and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  
The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case, with regard to the veteran's low back 
claim, all treatment records he identified have either been 
obtained by the RO or submitted by him.  Additionally, he has 
been provided with a recent VA medical examination addressing 
his low back disability.  Accordingly, a remand back to the 
RO for compliance with the new duty to assist requirements is 
not necessary, and the veteran is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  With regard to his PTSD, although certain 
VA treatment records are not in the claims file, because the 
Board is awarding a total disability rating for this 
disability, the veteran is not prejudiced by the Board's 
failure to obtain these records.  In fact, delaying a 
decision to obtain these records would be prejudicial to the 
veteran. 

Having discussed the duty to assist with regard to the 
veteran's claims, the Board turns to the criteria to 
establish an increased rating.  The degree of impairment 
resulting from a disability is a factual determination and 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); see also Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  With regard to the veteran's request for an 
increased schedular evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Penorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Because the specific criteria for rating each disability 
differ, further discussion of the veteran's claims will be 
done separately.  

1.  The propriety of the 70 percent evaluation for PTSD.

The RO originally granted the veteran's claim of entitlement 
to service connection for PTSD in a March 1997 rating 
decision.  The RO assigned a 70 percent evaluation for the 
period from February 9, 1996, to February 21, 1996; a 
temporary total rating pursuant to 38 C.F.R. § 4.29, for a 
period of hospitalization from February 22, 1996, to May 31, 
1996; a 70 percent evaluation from June 1, 1996, to October 
6, 1996; another temporary total rating pursuant to 38 C.F.R. 
§ 4.29, from October 7, 1996, to January 31, 1997; and a 70 
percent rating from February 1, 1997.  The veteran perfected 
an appeal of this decision objecting to the periods of time 
wherein he was evaluated as only 70 percent disabled.  In 
January 1998 the veteran was granted a total disability 
rating due to individual unemployability due to his two 
service-connected disabilities.

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (Court), because this appeal 
ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim for service 
connection, the potential for the assignment of separate, or 
"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  The RO has not assigned separate staged 
ratings for PTSD aside from the periods of temporary total 
ratings assigned for periods of hospitalization.  In this 
regard, in both the original rating decision in March 1997 
and in subsequent statements of the case, the RO considered 
all of the evidence of record.  The veteran was not 
prejudiced by the RO referring to his claim as an "increased 
rating" although the appeal has been developed from his 
original claim, and the Board will consider the applicability 
of staged ratings.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2000) (Schedule), the RO ascertained the severity of 
the veteran's PTSD by application of the criteria set forth 
in Diagnostic Code 9411, which requires application of the 
criteria in Diagnostic Code 9440.  Under this provision, a 70 
percent rating is applicable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances (including work or a worklike 
setting), inability to establish and maintain effective 
relationships.  A total schedular rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, to 
include PTSD.  61 Fed. Reg. 52,695 (1996).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Since 
the veteran's claim was filed in February 1996, prior to the 
change in the regulation, he is entitled to application of 
the version most favorable to him.  In this regard, the 
General Counsel of VA has recently held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to both criteria.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Although the 
RO did not consider the claim under both the former and the 
revised criteria in the March 1997 rating action, because the 
Board is granting an increase, there is no prejudice to the 
veteran in the Board doing so, and applying the more 
favorable result.

Under the regulations in effect prior to November 7, 1996, a 
70 percent evaluation required severe impairment of the 
claimant's ability to establish and maintain effective or 
favorable relationships, and psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy, resulting in 
profound retreat from mature behavior, or that the claimant 
be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The medical evidence of record includes January 1997 and 
March 1997 statements from VA treating physicians which 
assert the veteran's PTSD symptoms prevent him from finding 
or keeping employment, and that he is unemployable.  
Additionally, these examiners assign the veteran a Global 
Assessment Functioning (GAF) score of 42.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders, 32 (4th ed. 1994).  A GAF of 42 is defined as 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Also of record 
is a January 1997 discharge report from one of the veteran's 
periods of hospitalization which states that his PTSD impairs 
his ability to form relationships, interact socially with 
others, and to find or keep steady employment and 
corroborates the other examiners' conclusions that the 
veteran is unemployable.  

On VA psychiatric examination in February 1997, the examiner 
noted complaints of anger, rage, nightmares, severe startle 
response, irritability, and sleep disturbance.  Objective 
findings included anxiety, apprehension, and difficulty 
organizing thoughts in a coherent way.  Although speech was 
noted to be generally relevant and logical, it was also 
interrupted by pauses.  The veteran's affect was one of 
distress and anger, and he had intrusive thoughts.  There 
were no suicidal or homicidal ideations, and his remote and 
recent memory were grossly intact.  His judgment was not 
grossly impaired, and he had partial insight.  The examiner 
assigned a GAF of 45, the same level of functioning as 
assigned by the examiners mentioned above.  

The record further reveals that the veteran has not worked 
since December 1995, and although outpatient treatment 
records from November 1997 to September 1998 note GAF's of 
65, defined as "mild symptoms OR some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships."  However, there is no indication in these 
treatment notes that the veteran had established 
relationships with anyone, and his wife had left him prior to 
this time.  In fact, in a February 1998 notation, it was 
stated that the veteran was isolating himself.  Moreover, 
during this time period when he was noted to have "mild 
symptoms" he was hospitalized in another VA facility for 
treatment of PTSD and, in fact, had been hospitalized 
immediately prior to November 1997, the start of these 
treatment records, for treatment of PTSD.  Consequently, the 
assignment of a GAF of 65 during this ten month period must 
be viewed with skepticism.  The Board finds significant that 
in a December 1998 VA examination report it was noted that 
the veteran had a current GAF of 45, indicating serious 
symptoms and impairment to functioning.  This evaluation is 
in keeping with those assigned by the 1997 examiners, and the 
veteran's multiple hospitalizations.  

In December 1999, a VA vocational rehabilitation counselor 
submitted a statement asserting that the veteran had been in 
vocational rehabilitation; however, in May 1996, because of 
the severity of his PTSD symptoms, the Vocational 
Rehabilitation Division made the determination that he was 
not employable, and changed his goal from employment to 
increased activities of daily living.  

Considering the evidence of record, including the veteran's 
multiple hospitalizations for PTSD since 1996, the Board 
finds that the veteran is unable to maintain employment due 
to his PTSD, and has not been able to work due to his PTSD 
since February 2, 1996, the date of his claim.  Because the 
inability to maintain employment is a criterion for a total 
disability rating under the regulations in effect prior to 
November 7, 1996, the Board finds that he satisfies the 
criteria for a total rating for his PTSD under these 
regulations, and that they are more favorable to him.  
Accordingly, these criteria must be applied.  The schedular 
criteria for a total rating for PTSD have been met effective 
from February 2, 1996.  Because the Board's grant of a total 
rating covers the entire appeal period, staged ratings are 
not indicated.

2.  A rating greater than 40 percent for a herniated disc at 
L5-S1.

Service connection for a back disability, identified as a 
herniated disc at L5-S1, was originally granted in a January 
1970 rating decision.  The RO assigned a 20 percent 
evaluation, effective June 3, 1968, the day after the 
veteran's discharge from service.  In February 1981, the RO 
denied the veteran's request for an increase in this rating 
assigned.  However, in July 1982, the RO granted the veteran 
an increase in the disability level of his low back disorder, 
assigning a 40 percent evaluation from November 12, 1981, the 
date his claim was received.  In October 1989 and December 
1995, the RO denied the veteran's claims of entitlement to a 
rating greater than 40 percent for his low back disability, 
and the veteran's appeal of the latter decision is currently 
before the Board.  

The RO ascertained the severity of the veteran's low back 
disability by application of the criteria set forth in 
38 C.F.R. § 4.71a, Code 5293.  Under this provision, a 20 
percent evaluation is warranted for a moderate impairment of 
intervertebral disc syndrome with recurring attacks; a 40 
percent evaluation is warranted for a severe impairment of 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief; a 60 percent evaluation is 
warranted for pronounced impairment with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseases 
disc, with little intermittent relief.  

An August 1995 VA low back examination report notes that the 
veteran had a guarded walk, pain on straight leg raising, no 
extensor plantar response, no sensory deficits, and no left 
ankle jerk.  The diagnosis was chronic low back pain with 
clinical evidence of left side L5-S1 radiculopathy.  An 
October 1995 addendum to this report notes that the veteran 
had forward flexion of 45 degrees and lateral bending of 30 
degrees, both with pain.

VA outpatient treatment records for the period from August 
1995 to May 1997 show that the veteran was treated 
sporadically for low back pain with radiculopathy.  In 
December 1998 he underwent VA spine and peripheral nerve 
examinations.  On orthopedic or spine examination it was 
noted that deep tendon reflexes in the lower extremities were 
intact with normal sensation, 5/5 strength and normal muscle 
bulk.  He used a cane and a lumbar brace, and complained of 
pain, stiffness, and radiating pain into the left leg.  He 
walked with a cautious gait.  The examiner did not have the 
claims file for review, and recommended a neurological 
examination.  On December 1998 neurological examination, it 
was noted that the veteran had limitation of motion, weak 
right foot dorsiflexion, intact sensation in the lower 
extremities bilaterally, normal left knee jerk but a 
depressed right knee jerk, an absent left ankle jerk, and 
bilaterally downward plantar responses.  The examiner 
reported that the veteran had pain on straight leg raising, 
and tenderness to palpation and percussion in the lower 
lumbosacral area.  The impression was that the veteran had 
chronic low back pain with clinical evidence of a left S1 
problem as well as a right L4 radicular problem.

The Board finds that the veteran's low back disability 
satisfies the criteria for a 60 percent rating. VA 
examination reports note clinical evidence of sciatic 
neuropathy, with absent left ankle jerk, pain on motion and 
straight leg raising, and other neurological findings such as 
downward plantar responses all appropriate to the site of the 
diseased disc, S1.  The veteran has little intermittent 
relief.  Accordingly, a 60 percent rating is warranted. 

A rating greater than 60 percent is not warranted because 
there is no medical evidence that the veteran has ankylosis 
or complete bony fixation of the spine at an unfavorable 
angle (Code 5286) or a fractured vertebra (Code 5285) as 
required for a 100 percent rating.  Evaluation of orthopedic 
disabilities must include consideration of additional 
compensation for functional loss due to pain on motion or 
limitation of motion due to arthritis.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000);VA O.G.C. Prec. 9-98 (August 14, 
1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in 
the present case, limitation of motion due to pain has been 
considered in the assignment of the 60 percent rating.  A 
separate rating for this aspect of the disability would 
result in the evaluation of the same disability/symptoms 
under various diagnoses, which is prohibited by 38 C.F.R. 
§ 4.14.  


ORDER

A 100 percent rating for PTSD is granted, subject to the 
regulations governing payment of monetary awards.

A 60 percent rating for a herniated disc at L5-S1 is granted, 
subject to the regulations governing payment of monetary 
awards.
REMAND

In a June 1996 decision, the RO denied entitlement to service 
connection for a skin disorder claimed as secondary to 
exposure to Agent Orange.  In October 1996, the veteran 
indicated his disagreement with the June 1996 decision.  
However, no Statement of the Case was subsequently issued by 
the RO for this issue.  Under Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), a remand is in order so that a Statement 
of the Case addressing the veteran's claim of entitlement to 
service connection for a skin disorder claimed as secondary 
to exposure to Agent Orange can be issued.

While the Board regrets the delay involved in remanding this 
case, under the circumstances shown, the case is simply not 
ready for appellate review.  To ensure due process, and to 
ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

The RO should furnish the veteran and his 
representative an appropriate Statement 
of the Case on the matter of entitlement 
to service connection for a skin disorder 
claimed as secondary to Agent Orange 
exposure.  It should include a complete 
description of his rights and 
responsibilities in perfecting an appeal 
of the denial of this claim.

The Board intimates no opinion as to the ultimate outcome of 
this issue.  The veteran need take no action until he is 
notified.  If he perfects an appeal on the claim of service 
connection for a skin disorder, the case should be returned 
to the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 



